10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

24

 

 

Case 2:19-cv-01210-RFB-CWH Document 1-1 Filed 07/11/19 Page 1of5

 

 

 

 

 

 

Joseph Cooper 7/10/2019
[_Fiten REPye
____ ENTERED 8 , ‘4 |
VS COUNSEL/PARTIES OF RECORD
Summerlin Hosptial Medical Center JUL 11 20/3
CLERK US DISTEUT COU
Joseph Cooper py DISTRICT OF HEVADA "
848 N. Rainbow Blvd #9071 :
Las Vegas, NV 89107

Tel: (702)980-2210 2:19-cv-01210-RFB-CWH

Email: JosephCooper7614@Gmail.com

My open statement: Pleading for Federal Indians Bill of Right {28. U.S.C, & 1360 Codes.}

(On day of April 16,2019)

Apporximately at 3:50 pm

I was at Starbuck Café on 8780 W. Charleston Blvd #105 Las Vegas, NV 89117 and
having a moderates body chemical reaction to my mouth, lungs, and breathing problems
from my 2005 Dodge Ram 2500 5.7 liter V8 Hemi Truck, working on it and chemical
were overwhelm for my breathing and inhaling too much strong odors of the chemical.

I had call the 911 dispatcher and told them need some assistance from paramedic.
However, two young white males were assistance me with medical attention on the

property of Starbuck parking lots.

My breathing were getting real heavy and out of breath and losing some consciousness

from my whole body. My neck were stiffness, and chest was hurting and veins in pain.

I had waiting in the emergency room for 4 hours and complaining chest pain and coughing.

The nursing were non responses to my need of emergency help and denied me for services

and was deciding to call another paramedic to escort me out Summerlin Hosptial.

Page 1 of 7

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01210-RFB-CWH Document 1-1 Filed 07/11/19 Page 2of5

Spring Valley Medical Hosptial for better service medical needs.

Male nurse decides to lures me to psychosis ward room in a wheelchair with misbehavior
security guards too. | was telling the supervisor of medical staff were having little chest pain
of chemical reaction due from the truck cleaning previous my arrived in the hospital.

They had strap me down with leather padded wrist and ankles shackles to the bed of room.

I was advised them were feeling nausea and lightheaded from chemical poison.

The nurse began to injection me with( IV needles) into my veins and calmly told her not to do it.
Without my consent of performing medical procedures from me and wanting make sure that
my American Indians spiritual beliefs weren’t violated anyway shape of form from the medical
staff. The nurse injected me with anti-relaxtion medication to put me to sleep, and while I was
out of conscious and they had ripped out the needles out of my right arm vein and very visible to
see from my distance away and very out of anormal shape and stick out and my vein is painful.
Therefore, nurse didn’t alert me to see my vein was ruin it and I can rub my hand over it and
feel the vein in a bad shape and useful to perform another emergency (IV needles injection)

in just case heart attack or strokes and can be avoided due to my medical malpractice from
Summerlin Hosptial Medical Center.

Whoever, was in charge the procedure is liable for the damages and body harm to my health.

I am legally to receive monetary payment due to recursion medical treatment at the facility.
Besides the countless bad behavior from medical staff and nursing were unprofessional

team couln’t diagnosed my chemical illness. I will have my day in the court of Native
American Indians Federal Act was violation and crimes were committed by whole staff.
Article 1 and Section 8- Clause 3 American Indians Bill of Rights

United States vs Holiday, 70 U.S. (3 wall.) 407 (1866) treaty of law.

Page 2 of 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:19-cv-01210-RFB-CWH Document 1-1 Filed 07/11/19 Page 3of5

Native American Indian Health Act/ Article 1 U.S. Code 25 U.S.C / Clause 4

Any health provider is subject to maintain professional medical standard toward
American Indians of United States and are not to be abused by State medical facility
under the jurisdiction of federal authority and can’t force federally recognized tribes
to be engaged in state medical procedure are prohibition under the supreme treaty of
land.

Neverthless, boundaries of jurisdiction of United States of American and members of
Cherokee and Choctaw Nation statues code. Health provider must report this matter to
the B.1.A. office facility.

American Indian Health Act/ Snyder Act of 1921 (25 U.S.C. 13) enacted by members

of Congress.

However, this Summons will be enforced by federal authority of the United States of American.
Judgement will be monitor by Attorney and Court of law and will be mandated of statue codes
and will be recorded for court documents procedure. Therefore, it will not be allotted out or
edited or copyright for court dockets case. Attorney and defendant have the right to view the
evidence of the case and violation of the treaty law. Will be reviews by Nevada District Court

of United States and there is any American Indian Bill Rights were violated under the law.

Page 2 of 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

24

 

 

Case 2:19-cv-01210-RFB-CWH Document 1-1 Filed 07/11/19 Page 4of5

Native American Indian Health Act/ Article 1 U.S. Code 25 U.S.C clause 4

Any health provider are subject to maintain professional medical standard toward
American Indians of United of States and are not to abused their authority under
treaty law of land. Therefore, which can’t force any federally recognized tribes to
refused medical treatment at any facility. Neverthless,boundaries of jurisdiction
of United States and members of Cherokee and Choctaw territory inside the tribal

sovereign authority is protect from state authority from medical abused.

C697

Page 3 of 7

 
Case 2:19-cv-01210-RFB-CWH Document 1-1 Filed 07/11/19 Page 5of5

 

rie oy

sone EE AS eves ot
SORE Log Th tei peeiny
- t

 

 

 
